DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-10, in the reply filed on 05-11-2022 is acknowledged.  The traversal is on the ground(s) that the Office has failed to show that Inventions I and II are related as process of making and product made and are therefore distinct under the criteria set forth by MPEP § 805.05(f). This argument is found persuasive and thus the restriction requirement is hereby withdrawn.
Claims 1-17 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, respectively, of U.S. Patent No. 10,603,237. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 11 of the instant application and claim 1 of the patent each recite a fastener finishing device comprising: a source (table) of a plurality of locking fastener blanks; an interface component configured to modify a surface of each of the plurality of locking fastener blanks; an arm assembly comprising a clamp component configured to grasp one of the plurality of locking fastener blanks; and a control component operably coupled to the arm assembly to control the arm assembly to pick up the one of the plurality of locking fastener blanks and to move the one of the plurality of locking fastener blanks with respect to the interface component such that the interface component forms a pin interface in a shaft of the one of the plurality of locking fastener blanks to form the locking fastener. 
Dependent claims 12-17 of the instant application are substantially identical to dependent claims 2-7, respectively, of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballantyne (US#4653970).
Regarding claim 1, Ballantyne discloses a locking fastener 22 comprising:
a head 60; and
a shaft 58 having a pin interface 68 including an open bottom portion as the interface 68 opens at the bottom end of shaft, the pin interface being configured to engage a pin 52 for locking the locking fastener in place within a material 26,28.
Regarding claim 2, wherein the pin interface is configured as a groove extending around the shaft starting from a bottom of the shaft as shown in Fig. 1.
Regarding claim 3, wherein the pin interface is configured as a recessed groove disposed around an outer circumference of the shaft as shown in Fig 1.
Regarding claim 4, further comprising a flat surface disposed on the shaft (surface at free end of shaft) distal to (circumferentially spaced from) the pin interface.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert (US#6152499).
Regarding claim 1, Robert discloses a locking fastener 11,13 comprising:
a head 27; and
a shaft 14 having a pin interface 31 (pear-shape) including an open bottom portion (larger, bottom portion of pear-shape which defines an opening) configured to engage a pin 5 for locking the locking fastener in place within a material.
Regarding claim 3, wherein the pin interface is configured as a recessed groove disposed around an outer circumference of the shaft as shown in Fig 1.
Regarding claim 4, further comprising a flat surface 33 disposed on the shaft distal to (spaced from) the pin interface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Ballantyne (US#4653970).
Regarding claim 5, although Ballantyne fails to disclose wherein the locking fastener is formed from wood, it would have been an obvious design consideration to modify Ballantyne by forming the fastener from wood for the inherent material properties thereof as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (US#6152499).
Regarding claim 5, although Robert fails to disclose wherein the locking fastener is formed from wood, it would have been an obvious design consideration to modify Robert by forming the fastener from wood for the inherent material properties thereof as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 6 and 8-10, Robert discloses a casket comprising:
a plurality of locking fasteners 11,13 configured to connect a plurality of casket components (lid and side wall, see abstract), each of the plurality of locking fasteners comprising:
a head 27, and
a shaft 14 having a pin interface 31 (pear-shape) including an open bottom portion (larger, bottom portion of pear-shape which defines an opening)  configured to engage a pin 5 for locking the locking fastener in place within at least one of the plurality of casket components.
Regarding claims 6 and 10, although Robert fails to disclose both the casket and fasteners being wooden, it would have been an obvious design consideration to modify Robert by forming the casket and fasteners from wood for the inherent material properties thereof as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, wherein the pin interface is configured as a recessed groove disposed around an outer circumference of the shaft as shown in Fig. 1.
Regarding claim 9, further comprising a flat surface 33 disposed on the shaft distal to (spaced from) the pin interface.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Upon filing of a terminal disclaimer, claims 11-17 would be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677